Gary, P. J. The single question in this case is whether, under a policy of life insurance becoming payable if the assured “ shall have sustained bodily injuries received by or through external, violent and accidental means,” “ and such injuries alone shall have occasioned death,” a loss has occurred when the death was caused “ by accidentally taking and drinking poison,” or “by accidentally taking poison” or because the assured “ accidentally swallowed an overdose or excessive quantity of a certain drug, to wit, chloral.” By the different counts of the declaration these causes of death are alleged. The Circuit Court sustained a demurrer on the ground that death from such a cause was not within the policy. The only authority for the plaintiff below and here, is the disapproval, first by the Supreme Court, and afterward by the Court of Appeals of New York in Paul v. Travelers Insurance Co., 45 Hun, 313 (112 N. Y. 472), of the case of Hill v. Hartford Co., 22 Hun, 187, holding that where the assured, by inadvertence, drank poison which he had himself mixed with water and left in a glass, and then drank the contents supposing it to be clear water, from which he died, this was not a death caused by injury through external, violent, accidental means. In accord with this last case are the cases of Pollock v. U. S. Mut. Acc., 102 Penn. St. 230, where birch oil was drunk under the supposition that it was something else, and, Bayless v. Travelers Ins. Co., 14 Blatch. 143, where a dose of opium, larger than prescribed, was taken by mistake. There is no case cited to the contrary of these. Cases of drowning, and of suffocation by gas, have been held to be losses within such policies. Trew v. Ins. Co., 5 Hurlst. & N. 211, 6 Hurlst. & N. 839, and Paul v. Travelers Ass. Co., 112 N. Y. 472, are examples. A reference to the cases is all that is here necessary. There is no authority for the unnatural and forced construction that the plaintiff seeks to have put upon the words, and the judgment is affirmed. Judgment affirmed.